Filed 9/8/16 In re C.G. CA2/5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re C.G., a Person Coming Under the                                B269536
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK13950)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JUSTIN G.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Nichelle
L. Blackwell, Commissioner. Affirmed.
         John L. Dodd, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, Tyson B. Nelson, Deputy County Counsel, for Plaintiff and Respondent.
                                          _______________________
         Justin G. (father) appeals from a dispositional order requiring him to submit to
random drug testing. Father is the presumed father of the minor, C.G., who was declared
a dependent under Welfare and Institutions Code section 300, subdivision (b)1 based on
allegations that H.H. (mother) abused drugs and suffered from mental and emotional
problems. Father contends the court abused its discretion because it dismissed
allegations concerning father’s marijuana use, and there was no evidence father’s medical
marijuana use posed any risk to the minor. We find no abuse of discretion, and affirm the
court’s order.


                                         FACTS


        Mother and father have had an “on again, off again” relationship. Father is not
C.G.’s biological father, but considers C.G. to be his son. While mother and father were
no longer romantically involved, they were still living at together at a motel when the
Department of Children and Family Services (Department) began an investigation in
September 2015. The investigation started after mother was in an argument with a
neighbor at the motel, when C.G. was nineteen months old. Father worked full time, and
mother cared for C.G. all day until father returned from work around 7:00 p.m.
        Mother was diagnosed three or four years ago with post-traumatic stress disorder,
multiple personality disorder, and bipolar disorder. She was hospitalized as a minor for
suicidality and also heard voices telling her to harm her own mother (maternal
grandmother). Mother was on probation for a 2013 robbery conviction and was attending
substance abuse and anger management courses as a condition of probation. Mother
reported she was not in therapy or on medications and did not believe in professional
help.
        Both mother and father initially denied using drugs other than marijuana. Mother
had a current medical marijuana card. Father’s medical marijuana card had expired, but
he claimed it had been over a month since he last used marijuana. After mother’s on-

        1
        All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.

                                             2
demand drug test showed amphetamine, methamphetamine, and marijuana in mother’s
system, mother acknowledged she had relapsed and started using “crystal meth” about a
year earlier. She said controlled substances were easily accessible every day because
most of the neighbors in the motel used controlled substances. She claimed she only used
methamphetamine late at night out of the motel room, while father was sleeping with
C.G. inside. Father acknowledged he was aware of mother’s drug use but had not
disclosed it earlier out of fear that C.G. would be removed from their custody. Father’s
drug test showed a low level of marijuana, consistent with his admission that he had used
marijuana about a month earlier.
       Both parents agreed with the Department that father would be C.G.’s primary
caregiver while mother participated in an intensive outpatient substance abuse treatment
program, including mandatory random drug testing two to three times a week. Mother
moved out of the home voluntarily on October 19, 2015. On October 22, 2015, the
Department filed a petition alleging C.G. was at risk of harm based on mother’s mental
illness and drug use, and father was aware of mother’s mental illness and drug use, but
permitted mother to live in the home and have unlimited access to C.G. A separate count
alleged father’s marijuana use placed C.G. at risk. The court detained C.G. from mother,
permitting him to remain with father. The court also ordered the Department to provide
mother with social services and assess father as a monitor for mother’s visits.
       According to the Department’s jurisdiction and disposition report, father had
enrolled C.G. in day care and was adjusting to his role as a single parent. A last minute
information report dated December 16, 2015 expressed concern about the parents’ lack of
compliance with the Department’s recommendations and with scheduled appointments,
as well as concern that mother may be residing in the home with father again, despite the
court’s earlier orders detaining C.G. from mother. Father failed to attend a scheduled
meeting with a childcare referral specialist on November 25, 2015. He also missed a
medical appointment for C.G. on December 3, 2015, and again on December 11, 2015,
and was no longer employed. Mother did not appear for a December 2, 2015 drug test.
       At a jurisdiction and disposition hearing on December 21, 2015, the court admitted


                                             3
the Department’s reports into evidence, together with a physician’s recommendation for
medical marijuana offered by father. Father testified he obtained the recommendation for
medical marijuana on December 19, 2015, after a previous doctor had prescribed him
Klonopin for muscle spasms in his back. Father did not want to take Klonopin because it
is an unnatural product with a number of potential side effects. He admitted smoking
marijuana without a current medical marijuana recommendation. His use of medical
marijuana had not caused him to lose a job or caused any fractures with friends or family.
       When questioned about the missed medical appointments for C.G., father
explained that the appointments were in the early morning, and he did not have
information on how to access the building, or a cell phone to contact someone in the
building. He now had a new appointment and clear instructions on how to access the
building.
       The court sustained allegations under section 300, subdivision (b), that C.G. was a
dependent child, based on mother’s mental illness and drug use, but dismissed the
petition allegation that father’s marijuana use placed C.G. at risk. At disposition, father’s
counsel objected to drug testing for father, arguing that reliance on drug test levels is
“unsupported by any science before this court that the levels should remain stable.” The
court ordered six random drug tests, and father’s counsel asked what the remedy would
be if he were to miss one. The court authorized the Department to walk the matter on and
request a full drug rehabilitation program. Father’s counsel again objected. The final
court-ordered case plan states that if any test is missed or if father’s drug test levels
increase significantly, the Department can walk the matter on to seek a full drug
rehabilitation program.


                                       DISCUSSION


       Father contends the dependency court erred when it ordered random, on-demand
drug testing despite striking allegations relating to father’s use of marijuana. He also
contends it was an abuse of discretion to permit the Department to walk on the matter if


                                               4
the levels of cannabinoids in father’s blood tests increased significantly. We find no
abuse of discretion.
       “‘The juvenile court has broad discretion to determine what would best serve and
protect the child’s interests and to fashion a dispositional order accordingly. On appeal,
this determination cannot be reversed absent a clear abuse of discretion.’ [Citation.]” (In
re A.E. (2008) 168 Cal.App.4th 1, 4.) “The program in which a parent or guardian is
required to participate shall be designed to eliminate those conditions that led to the
court’s finding that the minor is a person described by Section 300.” (§ 362, subd. (d).)
But the court “is not limited to the content of the sustained petition when it considers
what dispositional orders would be in the best interests of the [child]. [Citations.]”
(Briana V. (2015) 236 Cal.App.4th 297, 311.) The court acts within its discretion when
its orders are reasonably tailored to advance a child’s best interests. (In re Natalie A.
(2015) 243 Cal.App.4th 178, 187.)
       Here, the dispositional orders directed at father were aimed at advancing C.G.’s
best interests, and they were not an abuse of discretion. Father testified about his reasons
for obtaining a medical marijuana recommendation. Despite intense back pain, father
preferred marijuana over unnatural medications like Klonopin to treat his back spasms.
He had initially denied mother’s drug use, but later admitted he knew she was using
methamphetamine at night. He tried to justify the falsehood by explaining he did not
want C.G. to be detained. The fact that he would leave a child under the age of two with
mother for the entire day, knowing mother had used methamphetamine the night before,
calls into question his capacity to measure the extent to which someone under the
influence of drugs can safely care for a child. Given father’s earlier attempts to deny
mother’s drug use to avoid having C.G. detained, the court reasonably concluded it was
necessary to monitor father’s levels. Random drug tests were a reasonable means of
ensuring that father’s marijuana use was not increasing. The court’s purpose in ordering
random drug testing was not to establish that father had discontinued using marijuana, but
rather that his use remained consistent with its stated medicinal purpose and did not
increase to a level which might pose a risk of harm to the child.


                                              5
       Father also argues that the court abused its discretion at disposition when it stated
that if father missed a test or a drug test showed a significant increase in his levels, the
Department could request a full drug rehabilitation program. Father argues that because
the Department did not submit any expert testimony about the effect of a drug test
showing that father’s cannabanoid levels were at 27, any order relating to father’s levels
is based on speculation and suspicion, rather than evidence. This argument ignores the
fact that the record includes drug test results for both father and mother, and father’s
levels were significantly lower than mother’s. Mother’s cannabanoid levels changed
from 125 on September 17, 2015, to 255 on September 28, 2015, to 166 on October 7,
2015. Father’s level of 27 was significantly lower. We do not consider it an abuse of
discretion for the court to authorize the Department to request a full drug rehabilitation
program if father misses a drug test or if his drug test levels increase significantly, as that
order permits both father and the Department adequate flexibility to serve C.G.’s best
interests. If it becomes necessary for the court to apply its order at a future hearing,
father will have the opportunity to convince the trial court that the rehabilitation program
is unnecessary, and, failing that, to argue that the trial court abused its discretion in
ordering the program. (In re Janee J. (1999) 74 Cal.App.4th 198, 206.)




                                               6
                                    DISPOSITION


      The court’s dispositional orders are affirmed.



             KRIEGLER, J.


We concur:



             TURNER, P.J.



             RAPHAEL, J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            7